Citation Nr: 1046407	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether the Veteran submitted a timely substantive appeal to a 
rating decision in August 2005, which denied service connection 
for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1969 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a determination in October 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009 and in September 2009, the Veteran withdrew his 
requests for hearings before the Board.


FINDINGS OF FACT

1.  In a rating decision in August 2005, the RO denied the claim 
of service connection for posttraumatic stress disorder; after 
the Veteran was notified of the decision in a letter dated August 
17, 2005, he subsequently submitted a notice of disagreement in 
January 2006.

2.  In April 2006, the RO issued a statement of the case to the 
Veteran's address of record in Palmdale, California.

3.  The Veteran's substantive appeal to the August 2005 rating 
decision was received at the RO on October 11, 2006.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal as to an 
August 2005 rating decision, which denied service connection for 
posttraumatic stress disorder, have not been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 
20.305 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

However, as to the issue of timeliness of a substantive appeal, 
the law, not the evidence, is dispositive; so neither the duty to 
assist or the duty to notify provisions of the VCAA are 
implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that when interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to assist 
nor the duty to notify provisions of the VCAA are implicated.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

In an August 2005 rating decision, the RO denied service 
connection for posttraumatic stress disorder.  In a letter, dated 
in August 2005, the RO  notified the Veteran of the adverse 
decision.  In January 2006, the RO received a notice of 
disagreement to the August 2005 rating decision.  The Veteran's 
correspondence showed an address in Las Vegas, Nevada.  VA system 
records show that the Veteran's mailing address was changed from 
the Las Vegas to Palmdale, California, on January 30, 2006.  

In April 2006, the RO issued a statement of the case to the 
Veteran at the address in Palmdale, California, the address of 
record.  The statement of the case included a VA Form 9, Appeal 
to the Board of Veteran's Appeals, and a letter notifying the 
Veteran that he must file the VA Form 9 within 60 days from the 
date of the letter, or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
rating decision.  


The letter also notified the Veteran that if his substantive 
appeal was not filed within the time allotted his case would be 
closed, and that any request for an extension of time to file an 
appeal should be made prior to the expiration of the time limit.  
A substantive appeal (VA Form 9), dated October 10, 2006, was 
received by the RO on October 11, 2006.

In a letter dated October 19, 2006, letter the RO notified the 
Veteran that his substantive appeal was not timely filed.  The 
Veteran was informed of his right to appeal the RO's decision 
regarding timeliness.  

In correspondence dated in October 2006 the Veteran expressed his 
disagreement with the RO's October 2006 decision to close his 
claim, and in March 2007 the RO issued a statement of the case on 
the timeliness matter.  The Veteran perfected his appeal on the 
timeliness of his substantive appeal to the August 2005 rating 
decision that same month.  

In January 2007, in a hearing before a Decision Review Officer, 
the Veteran's representative stated that the Veteran was 
temporarily residing at two different addresses in Palmdale, 
California, and argued that the Veteran may not have received the 
statement of the case in a timely manner whereby causing a delay 
in submission of the substantive appeal.

Legal Criteria

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a claimant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.


A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the Veteran or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.

The date of mailing of the statement of the case will be presumed 
to be the same as the date of the statement of the case, and the 
date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1).  
This may be extended for a reasonable period on request for good 
cause shown.  A request for such an extension must be in writing 
and must be made prior to expiration of the time limit for filing 
the Substantive Appeal.  38 C.F.R. § 20.303.

Analysis

The Veteran's substantive appeal, VA Form 9, dated October 10, 
2006, clearly was not timely filed since it was received by the 
RO on October 11, 2006, more than 60 days after June 27, 2006, 
the date of mailing of the statement of the case, and more than 
one year after the RO's August 17, 2005, letter notifying him of 
the August 2005 rating decision.

This is not a case where VA has waived any objections it might 
have had to the timeliness of the substantive appeal.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009).  At no time did the RO in 
this case treat the Veteran's appeal as if it was timely.  On the 
contrary, after reviewing the adequacy of the VA Form 9 and 
determining that it was not timely, the RO promptly notified the 
Veteran of the untimeliness of the substantive appeal. 

The Board has considered whether the Veteran filed a timely 
request for an extension of the time limit to file a substantive 
appeal.  



A request for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior to 
expiration of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.  A review of the record, however, discloses 
that in his notice of disagreement regarding the RO's October 
2006 notice of an untimely substantive appeal, the Veteran 
acknowledged that his appeal was not timely submitted and simply 
requested an exception to the rule.

The Veteran at no time has argued that his substantive appeal was 
filed prior to the expiration of the time limit for filing.  He 
does not dispute the fact that his substantive appeal was 
received by the RO in October 2006.  Rather, he says that he may 
not have received the statement of the case in a timely manner 
because he was residing temporarily at two different addresses in 
Palmdale, California.  However, he did not explain how he knew to 
file a substantive appeal and how he came to file the document in 
October 2006.  

To the extent that the Veteran argues he may not have received 
the statement of the case, the record indicates that the document 
was properly mailed to the correct address of record in April 
2006, so there is no basis to find that he was not properly 
notified.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (there 
is a presumption of regularity of government process that can 
only be rebutted by clear evidence to the contrary).

As the evidence of record shows the Veteran did not timely submit 
a substantive appeal to the rating decision in August 2005, 
denying service connection for posttraumatic stress disorder, as 
the RO did not waive the timeliness of the substantive appeal 
either implicitly or explicitly, as the statement of the case was 
mailed to the address of record, as the Veteran did no timely 
file a request for the extension of time to file a substantive 
appeal, the Board concludes that the Veteran's substantive appeal 
was not timely filed and the rating decision in August 2005 by 
the RO, denying service connection for posttraumatic stress 
disorder, became final. 38 U.S.C.A. § 7105.  
(The Order follows on the next page.).






ORDER

As a substantive appeal was not timely filed to the rating 
decision in August 2005, denying service connection for 
posttraumatic stress disorder, the appeal as to timeliness is 
denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


